               Case 2:20-cr-00112-JAM Document 8 Filed 07/16/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,

12                                Plaintiff,            CASE NO. 2:20-CR-112-JAM

13                          v.                          [PROPOSED] ORDER TO FILE REDACTED
                                                        COPY OF INDICTMENT
14   JOSHUA CABANILLAS, et al.

15                               Defendants.

16

17          The government’s motion to unseal the above-referenced case, keep the indictment and any

18 reference to the second defendant sealed, and file a redacted copy of the sealed indictment is

19 GRANTED.

20 DATED: July 16, 2020

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO FILE REDACTED COPY OF
      INDICTMENT
